Bridge, J.
(concurring in part/dissenting in part)
I . agree with the majority’s decision to abandon use of the vehicle orientation factor adopted by the Court of Appeals in Rau v. Liberty Mutual Insurance Co., 21 Wn. App. 326, 331, 585 P.2d 157 (1978). I write separately, however, because although I agree with the majority’s conclusion that Jeffrey Butzberger’s attempt to rescue Frank Foster constituted “use” of Foster’s truck for purposes of underinsured motorist (UIM) coverage under Allstate’s policy, I respectfully disagree with the majority’s conclusion that Butzberger’s arrival at the scene in Cascade Distributing’s vehicle constituted “use” for purposes of UIM coverage under T.H.E.’s policy.

Claim Against T.H.E.

Butzberger arrived at the scene of Foster’s accident in a vehicle owned by Cascade Distributing and insured by *415T.H.E. T.H.E.’s policy includes UIM motorist coverage for “anyone . . . ‘occupying’ a covered ‘auto’ or a temporary substitute for a covered ‘auto.’ ” Suppl. Clerk’s Papers (SCP) at 385. “ ‘Occupying’ ” is defined by the T.H.E. policy as, “in, upon, getting in, on, out or off.” Id. at 387. The T.H.E. policy also provides general liability coverage for insureds, which are defined as: “Anyone else while using with your permission a covered ‘auto’ you own, hire or borrow.” SCP at 367 (emphasis added). We have held that once a person is determined to be an “insured” under the insurance policy, that person cannot be excluded from UIM coverage. Federated Am. Ins. Co. v. Raynes, 88 Wn.2d 439, 444, 563 P.2d 815 (1977).
When determining whether Butzberger was “using” the T.H.E. insured vehicle, this court’s focus is to be on the reasonable expectations of the insured. To do so, I would apply the three remaining factors in the Rau test:
(1) there must be a causal relation or connection between the injury and the use of the insured vehicle; (2) the person asserting coverage must be in reasonably close geographic proximity to the insured vehicle, although the person need not be actually touching it; . . . (4) the person must also be engaged in a transaction essential to the use of the vehicle at the time.
Rau, 21 Wn. App. at 334 (citations omitted). The Rau factors, as noted above, are conjunctive, “so failure to satisfy any one of them precludes coverage.” Cherry v. Truck Ins. Exch., 77 Wn. App. 557, 561, 892 P.2d 768 (1995). Contrary to the majority’s conclusion, the facts in this case fail to satisfy these three Rau factors.
First, the majority holds that the causal connection factor of the Rau test has been met because “[a]t the time of his death Butzberger had not yet arrived at his destination. He would have been able to continue on his way to work and would not have been killed but for his attempt to rescue Foster.” Majority at 413. Although this statement highlights the causal connection between Butzberger’s death and Foster’s vehicle, it fails to establish a causal connection *416between Butzberger’s death and Cascade Distributing’s vehicle. Butzberger merely used Cascade Distributing’s vehicle to drive to work on that fateful day, and parked the vehicle approximately 75 feet away from Foster’s truck where the accident resulting in his death occurred. His attempted rescue of Foster and resulting injury was not “ ‘a natural and reasonable incident or consequence of the use of [Cascade Distributing’s vehicle]’ ” as a means of transportation to and from work. Federated Mut. Implement & Hardware Ins. Co. v. Gupton, 241 F. Supp. 509, 512 (1965) (quoting Schmidt v. Utils. Ins. Co., 353 Mo. 213, 182 S.W.2d 181, 184 (1944)), aff’d, 357 F.2d 155 (4th Cir. 1966). See also Cherry, 77 Wn. App. at 563 n.3 (the causal connection between the injured person and the insured vehicle “may be shown, for instance, by demonstrating that the injured person plausibly was acting within the scope of the permission to use the vehicle given by the named insured”). Therefore, Butzberger’s claim for UIM coverage under T.H.E.’s policy should be denied for failing to establish this first Rau factor.
It is also questionable whether Butzberger was close enough to Cascade Distributing’s vehicle to satisfy the geographic proximity factor. Although courts have declined to impose a maximum distance to determine whether this factor has been met, the injured party must still be within a reasonable distance to the vehicle at issue. See Hartford Accident & Indem. Co. v. Booker, 140 Ga. App. 3, 6, 230 S.E.2d 70 (1976). In Rau, the Court of Appeals found that 20 feet satisfied the geographic proximity factor. 21 Wn. App. at 334-35. Similarly, in Cherry, the Court of Appeals found that the claimant was “reasonably close” to the insured vehicle when he had parked immediately in front of the underinsured vehicle that caused his injuries. 77 Wn. App. at 559, 566. Here, however, Butzberger was injured approximately 75 feet away from Cascade Distributing’s vehicle. Moreover, Butzberger was not parked immediately in back or in front of Foster’s truck. Given this distance, it is difficult to conclude that the parties would reasonably *417expect Butzberger to be entitled to UIM coverage under T.H.E.’s policy. Id. at 566.
Further, the majority mistakenly holds that Butzberger was engaged in activity essential to his use of Cascade Distributing’s vehicle. Majority at 411-13. Stating the general proposition that “[t]he law has long recognized that seeing a person injured or in peril compels those called to follow the example of the Good Samaritan to provide assistance,” the majority leaps to the astonishing conclusion that rescuing a victim in another vehicle is essential to the use of the rescuer’s vehicle. Id. at 412. This reasoning fails to comport with the reasonable expectations of the insured and ignores persuasive authority requiring that a driver engage in activities which directly pertain to the particularized use of the insured vehicle in order to satisfy the essential use factor. See Roller v. Stonewall Ins. Co., 115 Wn.2d 679, 689, 801 P.2d 207 (1990); Cherry, 77 Wn. App. at 567; Rau, 21 Wn. App. at 334-35; United States Fire Ins. Co. v. Parker, 250 Va. 374, 378, 463 S.E.2d 464 (1995).
In Rau, the Court of Appeals considered whether a delivery driver could reasonably expect coverage under his employer’s UIM policy for injuries that he sustained while returning to his delivery truck after inquiring about directions. 21 Wn. App. at 334-35. After creating the four factored Rau test to help courts determine whether a person was “using” the vehicle at issue, the court applied its test and concluded that the injured driver was entitled to coverage under his employer’s UIM policy. Id. at 334. The court relied on the rationale that delivery drivers are normally expected to inquire about directions as part of making deliveries in their employer’s truck. Id. (“Common sense tells us, as it did the court which considered a similar event in Booker, that the parties contemplated the driver of a delivery truck on his route might well be expected to have to occasionally leave the truck briefly to ask directions.”). Indeed, asking directions to make scheduled deliveries directly pertains to delivery drivers’ particularized use of the vehicle as a delivery truck.
*418Division Two of the Court of Appeals relied on this same rationale in Cherry when it held that a tow truck driver could reasonably expect UIM coverage under his employer’s insurance policy when he sustained injuries while providing emergency services to a stranded driver. 77 Wn. App. at 566. The court reasoned:
Cherry was engaged in a transaction essential to using the emergency service tow truck (i.e., helping a stranded motorist) which, under a common sense understanding, includes both activities such as checking the stranded motorist’s belts, and also the use of the lights on the emergency service truck to see at night and to ensure Cherry’s safety while helping the stranded motorist. ... In sum, a reasonable person purchasing insurance would expect an injury sustained while helping a stranded motorist to be covered by a UIM policy covering employees using the emergency service tow truck.
Id. Like the delivery driver in Rau, the tow truck driver’s act of rendering aid to a stranded motorist at the behest of his employer certainly qualifies as an act that directly pertains to his particularized use of his employer’s tow truck. 21 Wn. App. at 334.
We have also required that the injured party engage in an act that directly pertained to the use of the insured vehicle in Roller. 115 Wn.2d at 688-89. In Roller, a passenger of the insured vehicle was intentionally injured by an under-insured driver while writing down the underinsured driver’s license plate number for the purpose of making a police report. Id. at 681. Citing to Rau, we reasoned that the injured party failed to meet the essential use factor given that his act of writing down the license plate number did not directly pertain to the use of the insured vehicle. Id. at 689.
Other state courts as well demand that the injured person engage in activities which directly pertain to the particularized use of the insured vehicle. In United States Fire Insurance Co., the Virginia Supreme Court considered whether Parker, a landscape gardener, engaged in activities essential to the use of her employer’s vehicle for purposes of *419UIM coverage. 250 Va. at 375-76. Parker was gardening at the time of her injury by an underinsured motorist. Id. at 375. The company truck was parked 12 to 15 feet away to provide a “safety barrier” to protect her and her fellow employees from speeding motorists. Id. at 376. She contended that she was “using” the truck for purposes of UIM coverage. Id. at 377. However, the court held that Parker failed to establish that she was engaged in an activity essential to the use of the truck because “she was not utilizing the truck as a vehicle at that time. She was 12 to 15 feet away from the truck with her foot on a shovel in the act of digging a hole when struck.” Id. at 378.
Notably, the Virginia Supreme Court distinguished Parker’s case from Great American Insurance Co. v. Cassell, 239 Va. 421, 424, 389 S.E.2d 476, 477 (1990), where it held that a firefighter was “using” the insured fire truck when he was injured by an underinsured motorist while completing a required report 20 to 25 feet away from the fire truck. United States Fire Ins. Co., 250 Va. at 377-78. In its comparison of the cases, the court noted:
In Cassell, the fire truck’s lights were burning, a hose connected to the truck used water carried on the truck to extinguish the fire, and emergency vehicles suitable for use to control traffic were utilized as barriers at the scene. Here, the truck merely was used as a means of transportation so that Parker could complete her landscaping duties.
Id. at 378. Thus, Parker was not engaging in any activity at the time of her injury that directly pertained to her particularized use of her employer’s truck as a means of transportation to and from the jobsite.8
*420Here, like Parker, Butzberger was not engaged in any activity at the time of his death that directly pertained to the use of Cascade Distributing’s vehicle as a means of transportation to his place of employment. Granted, we can assume that Butzberger intended to return to his vehicle after assisting Foster, but his attempted rescue of Foster in no way furthered or even tangentially related to his use of the insured vehicle. Unlike the fire truck in Cassell and the tow truck in Cherry, which were integral to the claimants’ presence and activities at the scene where their injuries occurred, Cascade Distributing’s vehicle merely served as the means of transportation.
In sum, this court should follow persuasive authority which has established that injured persons must engage in activity directly pertaining to the particularized use of the insured vehicle in order to satisfy the essential use factor. This limitation ensures that courts abide by the “reasonable expectations of the insured.” Cherry, 77 Wn. App. at 565. Indeed, how could Cascade Distributing anticipate that Butzberger might happen upon a distressed motorist during his drive to work and, while under no direction by Cascade Distributing or duty under the law, undertake a rescue and suffer fatal injuries from an underinsured motorist? Such a scenario may be reasonably anticipated by tow truck and emergency rescue services when purchasing policies for vehicles operated by their employees but not by the parties in the ordinary course of commuting to work.
Given that the facts presented do not satisfy the causal connection, geographic proximity, and essential use factors of the revised Rau test, this court should deny Butzberger UIM coverage under T.H.E.’s policy. Accordingly, I would affirm the Court of Appeals.
Alexander, C.J., and Madsen and Owens, JJ., concur with Bridge, J.

 The majority attempts to distinguish United States Fire Insurance Co., reasoning that “[ujnlike Parker, however, Butzberger was struck and killed while still in the process of driving to work. Parker on the other hand had already arrived at her jobsite, parked the insured truck, and was working when she sustained her injuries.” Majority at 412 n.6. The majority’s reasoning is not compelling. Here, Butzberger was not struck and killed “while still in the process of driving to work.” Id. Rather, like Parker, Butzberger parked and exited Cascade Distributing’s vehicle and engaged in rescue activities related to Foster’s vehicle when he sustained his injuries.